 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE NEW YORK CITY DISTRICT
COUNCIL OF CARPENTERS PENSION FUND,
WELFARE FUND, ANNUITY FUND, AND
APPRENTICESHIP, JOURNEYMAN RETRAINING,
EDUCATIONAL AND INDUSTRY fund et al.,

 

 

 

DEFAULT JUDGMENT

Petitioners,

; 20 Civ. 666 (GBD)
-against-

EVEREST CONTRACTING CORP., d/b/a Everest
Construction Inc.,

Respondent.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced on January 24, 2020, by the filing of a Petition to
Confirm Arbitration Award (“Petition”), and a copy of the Petition and Summons having been
served on Respondent, Everest Contracting Corp., through Sonia Tacinelli, a managing agent of
Respondent, on February 8, 2020, and Respondent having failed to answer, appear, or otherwise
move with respect to the Petition, and the time for appearing, answering, or moving having
expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that the Petition to Confirm Arbitration

Award in the above-captioned action, (ECF No. 1), is GRANTED.

 

Dated: New York, New York SO ORDERED:
April 6, 2020 4
Ve. Ay. & Donrle
R . DANIELS

Hited States District Judge
